Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s cancellation of claims 1-49 and addition of claims 50-77 in the reply filed on 8/1/22 is acknowledged.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Smith on 8/17/22.
	Application is changed as follows:

Change second to last line of claim 50 from “support elements, for example support posts, which extend" to – support elements which extend –.

Change claim 58, ln 2 from “thickness of at least 0.1mm, for example in the range 0.1 to 1mm" to – thickness of at least 0.1mm, in the range 0.1 to 1mm –.


Allowable Subject Matter
Claims 50-77 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Honeywell International Inc (EP 3072611, already of record), Cameron International Corporation (WO 2017112711, already of record), Nuovo Pignone SRL (WO 2016001368, already of record), and Freitag et al (US 5640667, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a capsule for hot isostatic pressing having the structure recited in instant claim 50. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743